06/09/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 22-0147



                              No. DA 22-0147

IN THE MATTER OF:

R.S.,

             Respondent and Appellant.


                                 GRANT

        Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until July 8, 2022, to prepare,

file, and serve the Appellant’s opening brief.




                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                     June 9 2022